                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION


 FITZGERALD TRUCK PARTS AND
 SALES, LLC,
                                                  Case No. 2:19-cv-00008
         Plaintiff,
                                                  Chief Judge Waverly D. Crenshaw, Jr.
 v.                                               Magistrate Judge Alistair E. Newbern

 UNITED STATES OF AMERICA,

         Defendant.


                                            ORDER

         In consultation with Chief Judge Crenshaw, the parties’ joint motion to consolidate Case

No. 2:19-cv-0008 and Case No. 2:20-cv-00026 (Doc. No. 75) is GRANTED; the cases shall be

consolidated for all purposes including trial. Case No. 2:19-cv-0008 shall be the lead case and all

future filings shall be made under that case number.

         The parties’ joint motion for a case management conference is GRANTED. (Doc. No. 78.)

A telephone conference with the Magistrate Judge is set on March 16, 2021 at 10:30 a.m. The

parties shall file a joint proposed amended case management order addressing the consolidation of

the cases by March 12, 2021. The parties shall call (888) 557-8511 and enter access code 7819165#

to participate.

         It is so ORDERED.



                                                       ____________________________________
                                                       ALISTAIR E. NEWBERN
                                                       United States Magistrate Judge




      Case 2:19-cv-00008 Document 79 Filed 02/25/21 Page 1 of 1 PageID #: 1831
